Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about October 14, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of public lewdness, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The allegations in the petition and the evidence were both sufficient to establish the “lewd manner” element of public lewdness (Penal Law § 245.00) in that appellant did not merely expose his private parts, but did so in an offensive manner (see Matter of Tyrone G., 74 AD3d 671 [2010]). Concur — Tom, J.P., Saxe, Moskowitz, DeGrasse and Abdus-Salaam, JJ.